 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT
 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JON HUMES,                                       No. 2:18-cv-695-JAM-DMC-P
12                       Plaintiff,
13           v.                                        ORDER
14    STATE OF CALIFORNIA, et al.,
15                       Defendants.
16

17                  Plaintiff, a state prisoner proceeding pro se and in forma pauperis, appeals the

18   court's final judgment entered on November 11, 2018. The matter was referred to the

19   undersigned by the Ninth Circuit Court of Appeals to certify whether in forma pauperis status

20   should continue on appeal or whether the appeal is frivolous or taken in bad faith, in which case

21   in forma pauperis status would be revoked. See 28 U.S.C. § 1915(a)(3); see also Hooker v.

22   American Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002). Having reviewed the entire file, the

23   court concludes in forma pauperis status should be revoked because the appeal is frivolous. As

24   explained in the court’s May 25, 2018, findings and recommendations, plaintiff’s allegations of

25   defamation fail to state a claim cognizable under 42 U.S.C. § 1983.

26   ///

27   ///

28   ///
                                                       1
 1                 Accordingly, IT IS HEREBY ORDERED that:
 2                 1.      Plaintiff’s in forma pauperis status should be revoked; and
 3                 2.      The Clerk of the Court is directed to serve a copy of this order on the Pro
 4   Se Unit at the Ninth Circuit Court of Appeals.
 5
     DATED: January 15, 2019
 6

 7                                                /s/ John A. Mendez____________              _____

 8                                                UNITED STATES DISTRICT COURT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
